﻿The tragedy of the millions of human beings who are
suffering the ravages of poverty affects Panama very
deeply. This is a deplorable scourge which has reached
intolerable levels. Those of us present here are facing the
shameful paradox of having produced the highest level of
wealth ever known to mankind while at the same time
having the highest level of unemployment in our
economies in history.
Poverty and exclusion are the battlefronts that call
for political and moral will. From this standpoint, Panama
is concerned that the tenor of this debate on the financial
or military attributes of the many aspirants to membership
of the Security Council may make us forget why the
Organization was created.
Panama, a founding Member of the United Nations,
signed the Charter of the United Nations to give a voice
to those who had been silenced by colonialism and to
those who clamoured for justice, freedom and
18


development; to restore dignity to peoples such as mine that
had been deprived of their sovereign rights; and to give
those who had been discriminated against and persecuted
the right to dream about a better world in which no one
would be hated for the color of his skin or his beliefs, or
for being part of a given ethnic group, or of one gender or
the other.
Panama signed that beautiful document, a tribute to
the humble of the Earth, in order to give democratic
institutions, civil and political rights and multilateral forums
to all those people — men and women of good will — who
did not want war to return, destroying their homes, legacies,
cities and towns and plots of land. They also did not want
to see war rub out entire generations by sacrificing them to
obsession, fanaticism and extremism.
Like many others here, Panama signed the San
Francisco Charter so that the poor of the world and those
suffering from disease and malnutrition would have two of
the simplest and most moving of human attributes: faith
and hope.
The more than 50 years that have passed since then
have brought about considerable advances that have
changed the face of the world. Many of them would not
have been possible, however, if cooperation had not
imprinted a new meaning and purpose on our Organization.
In fact, few vestiges of colonialism remain to be solved;
ethnic groups and nationalities, prohibited cultures and the
prosecuted now work together in pride to design a
polychromatic world that calls for equality in difference and
tolerance towards diversity.
The number of nations which are Members of the
United Nations has increased three-fold, and its agenda
reflects their pain, suffering, struggles and aspirations. Its
orientation and contents have changed, and everyone has
been given a forum in which to express his opinions and
find support and understanding.
If a planning board had tried to identify, as is now
proposed, which problem had priority and deserved
attention, financing and debate, the Security Council would
never have met in my country, Panama, nor would that
event have changed so decisively the course of negotiations
when Panama attempted to regain its sovereignty and its
Canal.
There are important achievements in the daily life of
the United Nations. However, none of them would have
been possible if the United Nations had not attained the
quality, the representative nature and the legitimacy that
it has achieved through universality. It must be recognized
that there remain unacceptably acute differences and
deficiencies, which are becoming more serious and are
constantly and forcibly knocking at the very doors of our
homes.
At the same time, thousands of people are dying
before our very eyes because of hunger, intolerance,
hatred, terrorism, fratricidal warfare, authoritarianism and
violence; thousands of children are looking at us through
television screens with languid and sad eyes, only to
become mere statistics at the end of the programme.
There are still those who peddle illusions, who would
have us believe that conflicts reside at the end of a rifle
and that they can be resolved by having more powerful
rifles. The figures on what the world spends on weapons
are so disproportionate when compared to expenditures
for development that only mentioning them makes us
ashamed.
We should have already learned the lesson that when
people are motivated, for whatever reason, there is no
bullet or defence system, no matter how sophisticated,
that can eliminate the causes of conflict; that the
instruments of force can lower the fever but they cannot
eliminate the turmoil which causes it; and that there is no
military solution to social and political problems. History,
life's teacher, shows us that violence usually is the result,
not the cause, of conflict; that war is more often than not
the symptom rather than the cause of the ills; and that the
only way to resolve conflicts and the violence that goes
along with them is to act on their true, underlying causes:
hunger, malnutrition and extreme poverty and the lack of
means to overcome them; ethnic, gender and cultural
discrimination; intolerance and authoritarianism;
fundamentalism and political and religious persecution;
unemployment, slave labour and immoral salaries;
humiliation and national oppression. The majority of us
who came here over 50 years ago, as well as the many
who arrived later, did so in order to find solidarity and to
take refuge in the realm of law, not to shield ourselves in
a new military alliance or to take shelter in the shadow of
a cannon. Circumstances then forced us to live under an
ominous nuclear balance which made the interrelations of
military forces the determining factor in international
relations.
19


Today — under a completely different setting in which
the balance of power is measured in terms of the potential
and economic strength of markets — nothing compels us to
continue to live under the model of the cold war.
The greatest impending threat to international peace
and security is poverty, whose reach is as extensive as that
of the most pervasive of plagues. Which current or future
Security Council member's army will be able to put an end
to the threat if it is the mother of all illnesses and
resentments and harvests more human lives than any
bacteria, virus or ancient or modern plague?
If what we are contemplating is a resurgence of the
old and festering conflicts which were frozen by the cold
war, would we not be substituting the ancient balance of
bipolar nuclear terror for a new and expanded military
alliance to resolve those conflicts under the umbrella of the
United Nations?
Panama certainly does not believe that force is not
necessary as a deterrent, nor are we unaware that such a
tool in responsible hands is useful, particularly when it is
legitimated by world-wide consensus, as the Charter
proposes.
What concerns us is that most of the discussion in the
world about the reform of the United Nations
disproportionately stresses the use of force and disregards
what is important, and indeed imperative — that is to say,
cooperation for development.
Hence, to assert that the most important function of
the United Nations is to have a big force to maintain
international peace and security, while at the same time
proposing the reduction, streamlining and elimination of the
Organization's social and humanitarian components, raises
important questions about the final nature of our reform and
modernization exercise.
To maintain that financial and material contributions
to peacekeeping operations should be decisive in
determining who can and who cannot sit on the Council,
while at the same time stating that social and humanitarian
tasks, development programmes and environmental
protection programmes should be placed in other kinds of
management and organization categories, greatly concerns
us. This compendium of proposals must be rebalanced and
given its proper dimension.
If what we are going to discuss is the package, then
the only one we should talk about is the package of the
fundamental principles of the United Nations already
enshrined in the Charter.
From that integral perspective, the purpose of
politically and financially strengthening the Organization,
and the Security Council in particular, is to ensure that it
can fully discharge its major mission: the promotion of
social and economic and human development as the most
effective way to prevent conflicts.
The profound developments in the last 50 years have
changed the international community. The deepest change
has occurred in the parameters of, and the language used
to define, relations among countries. The Powers of the
past no longer exist, and new Powers are emerging —
even though there are obvious military weaknesses.
It is no longer war that marks the trend towards
contemporary development or the course or content of
international life. Why organize the United Nations on the
basis of what no longer exists? Now it is peace, trade, the
sharing of the fruits of knowledge and technology, and
the deep changes designed to ensure higher levels of
tolerance and open-mindedness that are features of
international coexistence. It is not military tools to prevent
war that have to be strengthened but, rather, the tools to
build peace, to achieve international cooperation, as is
stated in the Charter, in solving international problems of
an economic, social, cultural, or humanitarian character,
and in promoting and encouraging respect for human
rights and for fundamental freedoms for all (Article 3).
International peace is not guaranteed by rifles or cannons,
or by one or several allied Powers. This has been proved
by recent, and not so recent but no less painful,
experiences.
The small and brave country Uruguay, which makes
the highest per capita contribution for peace-keeping, has
taught us such a good lesson in this respect.
If it is true that the greatest restriction on creativity,
thought and intelligence is dialectically established by
language itself, then we have to cast aside once and for
all the language and the thinking process left over from
the cold war. We must design something that more
appropriately represents what we wish to do.
Panama does not feel that its juridical status has
been diminished when it acknowledges that some
countries have special attributes or can better discharge
the tasks of the Security Council. On the one hand, the
problem is to define these tasks, to determine whether
20


what we want is a guardian or a promoter of development
and cooperation. On the other hand, the problem relates to
the degree of responsibility a member of the Council has
vis-a-vis the rest of us. For, if its membership of the
Council is based solely on its individual attributes —
rejecting any kind of representation of us — then it can sit
in that seat in the Council until someone simply wrests the
seat from it by violence.
Everything indicates that we should define these tasks
in a coherent manner in keeping with the whole set of
purposes of the United Nations. From this standpoint, each
region has to determine the degree of representativity and
responsibility that its members should have, as well as who
can occupy those seats. It is difficult to think that after the
Members of the United Nations have acquired such long
and productive experience of working in regional groups
and organizations, everything would be discarded in order
to vote for a country on an individual basis. We would like
to know what benefit there would be in reigning in a
vacuum.
Furthermore, neither ideological nor military blocs
appear any longer on the map of the world, nor should
geographical distribution alone. These have been nothing
but obsolete instruments which have served to draw
simplistic and arbitrary borders and, hence, to face us at
times with tragedies.
This new international reality must be fully
recognized. The new borders that are now forming are
trade, ethnic, religious, and cultural borders, and it is
precisely because they were disregarded during the cold
war that we are still faced today with all these upheavals.
It is those upheavals that seduce even the most conservative
among us into being guided by one of the left-over thoughts
of the bipolar world — vis pacem para bellum.
On the other hand, if we really feel comfortable with
one-third of the membership not rotating and two-thirds of
the membership rotating, then it would be sane and
judicious for any expansion to maintain those proportions,
which practice has shown to be efficient and which have
been agreed to.
Why, then, should we go on using language that draws
a distinction between the regular budget and the
peacekeeping budget? This accounting dichotomy became
a policy and crudely revealed how individual interests could
separate the package from the founding principles, to such
an extent that they would be truly contradictory. There are
those who say that it is shameful for the regular budget to
have to be financed out of the peacekeeping budget. I
would say that it is even more shameful that the
disproportion in amounts, both in payments and in
voluntary contributions, is so overwhelming that the social
and humanitarian functions are now secondary to the
security functions, as if, in the final analysis, civic-action
programmes are dependent upon military operations. This
reflects the unstated reversal of focus between the
secondary: the operations for the maintenance of security,
and the primary: the human-development programmes.
A single budget, which conforms to a periodically
agreed-upon political strategy, should respond in each
case to the changing challenges of the new international
dynamism. In our view, it is not compatible with the new
spirit of democratization in our Organization or with the
new international realities for one or a few countries to
subsidize the entire budget in a disproportionate way, for
this can lead to the danger of concentrating the decision-
making power and thereby affecting the Organization's
functioning.
In the final analysis — and we do not want to give
lessons to anyone — we feel that what is necessary is a
good arsenal of general and flexible criteria, the key to
the search for consensus — that is, representativity,
legitimacy, non-discrimination, equity and legal equality.
We must move from the particular and discuss individual
aspirations, in order to design a compendium of criteria
that would be applicable to all, whether or not their seats
on the Security Council rotated.
From that standpoint, we think that we should not
discuss the veto in the abstract, as a privilege or as a
category in and of itself. With the passage of time, there
has been a distortion in the original spirit of the Charter,
under which the members of the Security Council were to
represent in the Security Council the general interests of
the international community, not act in accordance with
their exclusive military or political strategic interests.
In that context, part of the reform should be the
negotiation of an agreement restricting the use of the veto
to what is stipulated in Chapter VII and to what was
agreed in the gentlemen's agreement in London 1948.
From that standpoint, we need a formula that can
prevent a single country from standing in the way of the
general interest. One such formula would be allowing
vetoes to be overridden by a two-thirds majority. The
optimal solution, of course, would be to get rid of the
veto.
21


Let me here and now thank the public and private
sectors of the international community for the support and
solidarity given to my country during the Universal
Congress on the Panama Canal.
This is a good opportunity to report that Panama is
continuing to take the necessary legislative and
administrative steps to turn this international public service
over to an agency that would be constitutionally
autonomous — administratively, politically and financially.
Panama is certain that scrupulous observance of this
autonomous status will make the interocean waterway more
competitive and more efficient and will also allow the
agency to take advantage of the many opportunities that
will be created by the Canal’s upcoming incorporation into
the Panamanian economy.
We must remember that until now military needs for
the Canal have always been dominant, and this has made it
impossible to exploit the Canal’s many competitive
advantages for trade and international civil-maritime
activities. From this standpoint, Panama’s greatest strategic
concern during the transition process has been to gain
complete control of the Canal so as to undertake a vast,
multimillion-dollar programme to modernize and widen it.
This programme includes widening the Gaillard Cut — a
critical area for ships crossing from the waters of Lake
Gatun — as well as the systematic studies undertaken in
cooperation with the United States, Japan and the European
Union in order to construct the third system of locks, which
will allow passage of ships weighing up to 150,000 dead-
weight tons.
Given the international importance of the Panamanian
interoceanic waterway, we intend to announce formally to
this General Assembly session that, in order to ensure
respect for the neutrality of the Panama Canal, Panama will
conduct its external relations in such a way as to reduce
international tension and conflict and not to get embroiled
in issues that would require us to take sides for or against
members of the international community with which we
have friendly relations, or for or against the community as
a whole. We are convinced that this new policy is the most
important contribution Panama can make to international
peace and security.
From this standpoint, we will concentrate our efforts
on contributing to understanding, cooperation and friendly
relations among peoples and governments. The Panama
Canal, as an international public service, must be open to
all users, public and private, regardless of the flag they fly
or the economic system they represent.
In this regard, we are pleased by our admission to
the pro tem secretariat of the Rio Group as of 1998, and
we are committed from now on to undertaking intensive
diplomatic efforts to strengthen the Group’s role as a
leading forum for interregional and intra-regional
discussion and political understanding.






